EXHIBIT DISTRIBUTORSHIP AGREEMENT This Agreement made and entered into effective as of the 9th day of December, 2007, by and between TECHNICAL INDUSTRIES, INC., a Louisiana corporation having its principal place of business in Lafayette Parish, Louisiana ("Distributor”) and SHENGLI OILFIELD HIGHLAND PETROLEUM EQUIPMENT (USA) and SHENGLI OILFIELD HIGHLAND PETROLEUM EQUIPMENT CO., LTD., (collectively referred to as "Owner'). WHEREAS, Distributor is the owner and/or Operator of facilities in Texas and Louisiana which are suitable for the Storage, Inspection, maintenance and other services of pipe and equipment products used in connection with the exploration and production of oil. gas and other minerals; and WHEREAS, Distributor has agreed to receive, unload, store, maintain, market, inspect and Certify tubular products and equipment ("Tubular Products and Equipment") provided to it by Owner; and WHEREAS, Owner is the owner, manufacturer and/or importer of the Tubular and Equipment Products to be marketed to companies in the United States Of America, and other parts of the world including, without limitation, companies engaged In the exploration and/or production of oil. gas and other minerals; and WHEREAS, Owner desires to engage Distributor to serve as a distributor of its products pursuant to the terms and conditions Of this Agreement hereafter set forth. The foregoing considered: 1.Owner declares that It is owner of and agrees to deliver Products to facilities as designated by Distributor in Texas or Louisiana. Owner shall deliver not less than 2,000 (Two thousand) tons per month. Goods delivered to Distributor shall be new, and shall be delivered in dean and undamaged condition. Owner's Products that are not pre-Sold shall be stored at Distributor's facility. 2.Subject to the conditions hereafter set forth, Distributor agrees to receive and unload the Products into the designated facilities, and to store said product in accordance with customary Industry standards. The parties agree that at all times ownership of the Products shall remain with Owner, until said products are sold as provided hereafter, 3.While products are stored at Distributor's facilities, Distributor agrees to Service and maintain the Products in accordance with customary industry standards. 4.Distributor agrees to load, unload, store, maintain, inspect and certify Products for their intended use within the oil and gas industry, all in accordance with accepted industry standards. Inspection and certification shall be done prior to departure of Products from Distributor's facility upon the sale or removal of said products. The parties agree that lower grade products such as J, K, L, and N grades, may not need inspection. 5.Distributor agrees to market and sell, and Owner hereby authorizes Distributor to Market and sell the Products delivered to Distributor under the terms of this Agreement. 6.Owner shall maintain title to the Tubular Product and equipment. Owner shall transfer the title to the Distributor at the time the products are sold by the Distributor. Distributoris hereby granted, and shall have the right to sell the Tubular Products and Equipment at or above the Discounted Market Value as hereafter defined. Upon the sale of any Tubular Products, Distributor shall be responsible to collect the sales price, and to remit an amount equal to the Discounted Market Value of the Tubular Products and Equipment which are sold within ninety (90) days after receipt of Tubular Product and Equipment at Distributor's facility. If Product is not sold within ninety (90) days, Distributor shall be extended ninety (90) more days to pay for the Tubular Products and or equipment. 7.For purposes of this Agreement, the Owner wishes to be at a pricing advantage by offering the products at a price that is competitive with what the Distributor's Client can obtain on the market and offer the Distributor 6% discount FOB the pipe distributor's facility in Houston,.
